Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Liberty Mutual Insurance Company,                     Appeal from the 102nd District Court of
Appellant                                             Bowie County, Texas (Tr. Ct. No.
                                                      10C0001-102).        Opinion delivered by
No. 06-12-00117-CV        v.                          Justice Moseley, Chief Justice Morriss and
                                                      Justice Carter participating.
Transit Mix Concrete & Materials
Company, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Liberty Mutual Insurance Company, pay all costs of
this appeal.

                                                      RENDERED JUNE 28, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk